TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00233-CV


                                    In re Aubrey Mercier


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed an unopposed motion to dismiss the petition for writ of

mandamus, informing the Court that the parties have resolved their dispute. We grant the motion

and dismiss the petition for writ of mandamus.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: October 2, 2020